— Judgment unanimously affirmed. Memorandum: Defendant’s admissions were not influenced by a promise of favorable treatment and were not obtained in violation of her rights under CPL 60.45 (2) (b) (i) or (ii). The police investigator’s equivocal statement that "maybe” something "can” or "could be” worked out cannot be construed as a direct or an implied promise of leniency (cf. Bram v United States, 168 US 532; People v Hilliard, 117 AD2d 969). Her suppression motion was properly denied. We have examined the other issues raised by defendant and find them to be without merit. (Appeal from judgment of Orleans County Court, Miles, J. — criminal possession of stolen property, second degree, and forgery, second degree.) Present— Dillon, P. J., Callahan, Doerr, Pine and Schnepp, JJ.